Citation Nr: 0018671	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-19 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for bilateral blindness due to end stage 
glaucoma, with cataracts, post surgical, as a result of 
surgical treatment by the Department of Veterans Affairs.  


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. D.G.B.


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1952 to 
November 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.                  

The Board notes that in the appellant's February 2000 Travel 
Board hearing at the RO, the appellant raised the following 
issues: (1) whether new and material evidence had been 
submitted to reopen the claim of entitlement to service 
connection for iridocyclitis, and (2) entitlement to service 
connection for glaucoma.  (T.16).  These issues have not been 
developed for appellate consideration and are referred to the 
RO for appropriate action.


FINDING OF FACT

The evidence of record demonstrates that the appellant's 
bilateral blindness, which followed VA treatment provided in 
1994, represents the continuance or natural progress of his 
glaucoma, with cataracts.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for bilateral blindness due 
to end stage glaucoma, with cataracts, post surgical, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).   

2.  Compensation benefits under provisions 38 U.S.C.A. § 1151 
for bilateral blindness due to end stage glaucoma, with 
cataracts, post surgical, as a result of VA treatment is not 
warranted.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.385 
(effective prior to Oct. 1, 1997).   




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

A private medical statement from L.M.F., M.D., dated in April 
1978, shows that at that time, Dr. F. stated that he had 
recently examined the appellant.  Dr. F. indicated that the 
appellant was permanently disabled because of poor visual 
acuity caused by glaucoma.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in San Diego, California, from February 1994 to August 
1996, show intermittent treatment for the appellant's eye 
disability.  The records reflect that in February 1994, the 
appellant had the following operations performed: (1) 
extracapsular cataract extraction, with phacoemulsification, 
(2) sphincterotomy, (3) anterior vitrectomy, and (4) anterior 
chamber intraocular lens implantation of the right eye.  At 
that time, the appellant's pre-operative diagnosis was of a 
cataract, with end-stage glaucoma of the right eye. Upon the 
appellant's discharge, he was diagnosed with pseudophakia of 
the right eye.  

The San Diego outpatient treatment records show that prior to 
the appellant's February 1994 surgery, the examining 
physician stated that the appellant had advanced glaucoma in 
his left eye, and he was status post trabeculectomy, with 
functioning trabeculectomy of the right eye.  The examiner 
noted that the appellant was currently on the maximally 
tolerated medication for the left eye, and thus, due to his 
poor control of intraocular pressure of the left eye, the 
trabeculectomy of the left eye was suggested.  According to 
the examiner, due to the appellant's poor vision in the right 
eye, there was concern about his postoperative rehabilitation 
if he was going to have the trabeculectomy of the left eye.  
Therefore, the examiner stated that he had discussed with the 
appellant the possibility of the cataract surgery of the 
right eye.  The examiner indicated that due to the 
appellant's advanced glaucoma in his right eye, it was almost 
impossible to tell what kind of vision he could improve.  
According to the examiner, there was also a chance of 
surgical complication, including loss of the vision, loss of 
the eye, death from the anesthesia, a retinal detachment, 
glaucoma with progression, and strabismus of the right eye.  
The examiner noted that the appellant understood the risks 
and was willing to have the surgery for the right eye with 
the understanding that the chance of improving the vision in 
the right eye was small, but not impossible.  According to 
the examiner, the appellant had a small pupil and a dense 
cataract in the right eye and the surgical complication risk 
was relatively high compared to a large pupil and a mature 
cataract.  The outpatient treatment records also include a 
consent form entitled "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures," dated in February 1994 and signed by the 
appellant.  The form reflects that the appellant understood 
the nature of the proposed procedures and the attendant risks 
involved. 

The San Diego VAMC records show that in May 1994, the 
appellant underwent surgery for his left eye glaucoma.  At 
that time, the following operations were performed: (1) a 
trabeculectomy, with Mitomycin-C application of the left eye, 
(2) posterior chamber lens suspension, and (3) anterior 
vitrectomy.  The records reflect that prior to the 
appellant's surgery, the risks were discussed with him, 
including infection, bleeding, and loss of vision, and that 
the appellant stated that he understood the risks and wished 
to proceed.  The records also show that the appellant signed 
a consent form prior to his surgery.  The appellant's 
postoperative diagnosis was of glaucoma.  The records further 
reflect that in August 1994, the appellant underwent 
emergency surgery for uncontrolled glaucoma of the left eye.  
At that time, it was noted that the appellant's intractable 
glaucoma of the left eye was unamenable to medical therapy 
and that multiple prior surgeries had been unsuccessful in 
controlling visual loss.  The records show that the appellant 
was counseled about the risks and benefits of the procedure, 
including the risks of hemorrhage, infection, and possible 
blindness.  According to the records, the appellant 
understood the risks and decided to assume them and proceed.  
The records also reflect that he signed a consent form prior 
to his surgery.  The appellant subsequently underwent a 
trabeculectomy, with Mitomycin, of the left eye.  The 
appellant's discharge diagnosis was of intractable glaucoma 
of the left eye, with trabeculectomy. 

According to the San Diego VAMC records, in September 1994, 
the appellant once again underwent surgery for his 
uncontrolled glaucoma.  At that time, the appellant stated 
that he had pain and decreased vision in his left eye.  Thus, 
a revision of the left eye bleb was performed.  The records 
show that prior to surgery, the appellant signed a consent 
form.  Upon the appellant's discharge, he was diagnosed with 
uncontrolled glaucoma, status post revision of bleb, left 
eye.  The records further show that in December 1994, the 
appellant underwent additional surgery for his glaucoma.  At 
that time, it was noted that he had uncontrolled intraocular 
pressure despite maximum tolerated medical therapy.  The 
appellant was in need of a valve placement in the left eye to 
control pressure because his pressure upon admission was in 
the 40 to 50 range.  According to the records, the risks and 
benefits of the surgery were discussed with the appellant and 
he indicated that he wished to proceed with the surgery.  
Prior to the surgery, the appellant signed a consent form. 
The appellant's post-operative diagnosis was of intractable 
glaucoma of the left eye.  

In January 1995, the appellant underwent a VA examination 
which was conducted by H.I.K., M.D.  At that time, the 
appellant gave a history of his glaucoma and his ocular 
surgeries.  The appellant stated that in 1975, he had a left 
eye cataract extraction, without a lens implant, and that 
later he had a secondary lens implant placed.  According to 
the appellant, one year ago, he underwent a right eye 
cataract and lens implant surgery.  In addition, the 
appellant noted that filtering surgery in the left eye was 
performed, with placement of a glaucoma valve. 

The physical examination showed that the right eye visual 
acuity was hand motion, with direction, and the left eye 
visual acuity was also hand motion, with direction.  The 
right eye had only an infratemporal island of vision whereas 
the left eye seemed to have more of a central island to the 
hand motion.  The pupils were quite large and unreactive, and 
ocular mobility was grossly full.  External examination 
showed some ptosis of the left upper lid, and the slit lamp 
examination showed a large inferonasal conjunctival filtering 
bleb on the left.  There was an anterior chamber lens implant 
oriented horizontally, and the pupil was eight or nine 
millimeters in size and surgically distorted.  One haptic of 
a posterior chamber lens was visible in the lens of the left 
eye, and the pupil was obviously dislocated inferiorly.  A 14 
diopter + lens was placed in front of the left eye and did 
not improve the acuity.  The impression was of bilateral hand 
motion vision from end-stage glaucoma.  

In February 1998, the appellant underwent a VA examination 
which was conducted by Dr. H.I.K.  At that time, the 
appellant gave a history of his glaucoma and his surgeries.  
Dr. K. stated that although he did not have a complete 
chronology of each surgery, he was able to ascertain that 
both eyes had had cataract and lens implant surgeries, and 
anterior vitrectomies.  Dr. K. noted that each eye had 
problems with lens implant dislocation.  The right eye had a 
trabeculectomy at the same time as the lens implant 
repositioning.  There had been various failed trabeculectomy 
surgeries on each eye, and the right eye once had a closure 
of a leaking filtering bleb.  According to Dr. K., the left 
eye had a Krupin valve implant in December 1994.  Various 
trabeculectomies were performed, sometimes in an emergency 
situation due to uncontrolled intraocular pressures.  Dr. K. 
noted that it was the appellant's opinion that some of his 
later operations made him worse.  

The physical examination showed that the right eye had light 
perception vision temporally and seemed to detect shadows.  
The appellant could not tell the direction of hand motions 
near the eye.  The left eye had no light perception 
whatsoever.  Both corneas showed edema and severe loss of 
clarity, even worse on the left than the right.  The irides 
were distorted, and both pupils were tremendously enlarged, 
surgically.  Regarding a diagnosis, Dr. K. stated that the 
appellant no longer had any useful vision in the right eye 
and was totally blind in the left eye.  Dr. K. indicated that 
the appellant's blindness was due to end-stage glaucoma.  
According to Dr. K., other problems included pseudophakic 
bullous keratopathy and ptosis, but that those were 
immaterial given the blindness and as long as the eyes 
remained comfortable.  Dr. K. reported that it did seem that 
part of the appellant's problems with failed glaucoma 
surgeries related to difficulties with his cataract surgeries 
and vitreous loss.  

In May 1998, the RO received private medical records from Dr. 
L.M.F., from May 1974 to August 1993.  The records show 
intermittent treatment for the appellant's bilateral eye 
disability.  

In May 1999, a hearing was conducted at that RO.  At that 
time, the appellant testified that he started receiving 
treatment at the VA in 1994, and that prior to that time, he 
had received private medical treatment from Dr. L.M.F. for 
over 20 years.  (T.1).  The appellant stated that Dr. F. had 
told him to never have a filter put in or have any of the 
type of eye surgeries that the VA subsequently performed.  
(Id.).  He indicated that prior to his surgeries at the VA, 
he could see to some extent out of his left eye.  (T.2).  The 
appellant reported that his VA physician had told him that if 
a filter was placed in his eye, it would relieve the pressure 
and he could see again.  (Id.).  He noted that at first he 
refused the surgery, but that his physician finally convinced 
him to undergo the procedure.  (Id.).  According to the 
appellant, he was not told the pros and cons of having the 
surgery.  (T.4).  The appellant revealed that two weeks after 
the operation, he went completely blind in his left eye and 
his ocular pressure went up to 50.  (Id.).  He testified that 
he had been blind in his right eye since 1968, and that there 
was no need for an operation on that eye.  (T.6).  The 
appellant stated that he was told that if the cataract was 
taken out of his right eye, that he would "probably" have 
vision.  (T.7,8).  According to the appellant, he could not 
see out of his right eye prior to the surgery and he could 
not see out of that eye following the surgery.  (Id.).  The 
appellant indicated that prior to his surgery, Dr. B., his 
physician, told him that his sight would come back to a 
limited amount.  (T.13).  The appellant also reported that 
Dr. B. said that he could not "guarantee" that his sight 
would come back.  (Id.).  According to the appellant, he 
currently had weeping and leaking due to the filters in his 
eyes.  (T.6).  The appellant testified that he had been told 
that his eyesight was going to improve after the surgeries, 
and that if he had known that there was a risk of losing 
further eyesight, he would not have had the surgeries.  
(T.17,18).  

A VA medical opinion by Dr. H.I.K., dated in May 1999, shows 
that at that time, Dr. K. stated that he had previously 
examined the appellant, once in January 1995 and again in 
February 1998.  Dr. K. indicated that he had been asked to 
comment on whether the appellant's vision in either eye was 
worsened by his multiple surgical treatments at the VA in 
1994.  Dr. K. reported that he had reviewed the claims 
folder, including the private medical records from Dr. F.  
Dr. K. noted that according to Dr. F.'s records, in May 1974, 
the appellant's visual acuity was finger counting with the 
right eye, and 20/20 in the left eye.  There was a temporal 
island of vision remaining in the right eye to hand motion, 
and the left eye had a quite constricted visual field.  
Applanation pressures were 42 in the right eye and 32 in the 
left eye which, according to Dr. K., were completely out of 
control.  In July 1975, Dr. F. performed a thermosclerectomy 
procedure to try to control the glaucoma in the right eye.  A 
similar procedure was performed in the left eye in April 
1977, and that procedure was repeated in June 1977.  In 
February 1978, an intracapsular cataract extraction was 
performed, with an intentional cyclodialysis of the left eye.  
In March 1978, the intraocular pressure of the left eye was 
33.  Dr. K. noted that during the 15 plus years of records 
from Dr. F., intraocular pressures ranged from the teens to 
over 30, and were really never controlled by today's 
understanding of glaucoma control.  

According to Dr. K., Dr. F.'s records also showed that in May 
1991, the appellant's visual acuity was light perception of 
the right eye, and 20/60+ of the left eye.  The left eye 
declined after that time, so that in September 1991, the 
acuity was 20/200 of the left eye.  Dr. K. noted that by 
January 1992, it had dropped again to 20/400.  Applanation 
pressure was 25 at that time.  According to Dr. K., it 
appeared that central vision was lost somewhere during that 
period of time.  Dr. K. stated that in regards to the San 
Diego VAMC records, beginning in February 1994, a very dense 
right cataract was noted.  Dr. K. stated even with the 
appellant's past history, it was felt that cataract surgery 
could have possibly improved the appellant's vision slightly.  
In February 1994, the appellant underwent a right 
extracapsular cataract extraction and anterior vitrectomy, 
some sphincterotomies, and implantation of a Kelman style 
anterior chamber lens implant.  Dr. K. indicated that 
apparently, the surgery was complicated by vitreous loss, 
necessitating the vitrectomy and anterior chamber lens 
implant.  According to Dr. K., the vitreous loss was not 
unlikely in such a case.  Dr. K. stated that although the 
placement of an anterior chamber lens implant in such an 
advanced glaucoma case could have been questioned, the visual 
acuity did actually improve a bit.  Clinic notes from 
February 1994 showed 3/200 acuity in the right eye and 20/200 
in the left eye, with intraocular pressures measuring 16 in 
the right eye and 18 in the left eye.  The vision of the 
right eye was recorded variously as finger counting, light 
perception, or hand motion.  According to Dr. K. on most 
visits, the acuity was felt to be hand motion.  Dr. K. stated 
that in his opinion, there was a slight improvement over the 
light perception vision that the appellant had prior to the 
February 1994 surgery.  Dr. K. noted that the surgery on the 
right eye was intended to give the appellant a little more 
vision prior to surgery for the left eye.  

In Dr. K.'s May 1999 opinion, Dr. K. also stated that in May 
1994, the appellant underwent a trabeculectomy of the left 
eye, with mitomycin, an anterior vitrectomy, and a sutured in 
posterior chamber lens implant.  Dr. K. indicated that the 
appellant's left eye had been aphakic since the original 1974 
surgery by Dr. F.  Dr. K. revealed that according to the 
appellant, three weeks following his May 1994 surgery, he 
lost all sight in his left eye and never regained it.  Dr. K. 
reported that the records, however, gave a somewhat different 
impression.  In fact, the visual acuity on June 17, 1994 was 
20/200 in the left eye and remained 20/200 on June 28, 1994, 
August 6, 1994, September 16, 1994, and then declined to 
3/200 on September 26, 1994.  Dr. K. stated that 
unfortunately, the intraocular pressure in the left eye was 
steadily increasing following the May 1994 surgery.  It rose 
from 8 on the first postoperative day to 12 on June 17, 1994, 
to 33 on June 28, 1994, and was 58 on September 16, 1994 and 
50 on September 26, 1994 when the acuity had declined to 
3/200.  According to Dr. K., the records did not mention the 
status of the cornea at that time, but they did show that the 
appellant had 99 percent cupping of the left optic disc.  On 
September 27, 1994, another glaucoma surgery was done.  There 
was an attempt to revise the filtering bleb and a repeat 
trabeculectomy was performed.  The visual acuity on October 
21, 1994, almost one month later, was 5/200 in the left eye.  
Unfortunately, the intraocular pressure rose again, 
necessitating a Krupin valve implant on December 12, 1994, 
and by December 30, 1994, the visual acuity was hand motion 
in each eye.  

Dr. K. stated that to summarize, the right eye had only light 
perception vision for many years and was not worse after 
surgery in February 1994.  Dr. K. indicated that according to 
the appellant, his eye watered more after the surgery.  Dr. 
K. noted that he could not really comment on that particular 
issue.  According to Dr. K., the situation with the left eye 
was a bit more complex.  The left eye had an acuity of 20/200 
or so in February 1994, but the intraocular pressure was 
uncontrolled, necessitating the May 1994 surgery.  The 
surgery appeared to have been done quite appropriately and 
the decision to suture in a posterior chamber lens implant 
seemed to be a reasonable one at that time.  Initially, the 
filtering surgery was successful and the intraocular pressure 
was low up until a month later.  The acuity remained 20/200 
in the left eye up until September 16th, when it dropped due 
to extremely high intraocular pressure.  Dr. K. stated that 
the above findings contradicted the appellant's statement 
that he lost all vision in his eye three weeks after the May 
1994 surgery.  Further attempts at controlling pressure in 
the left eye with the Krupin valve implant were heroic, last 
resort type surgeries, and those two appeared to have been 
done appropriately.  Unfortunately, the appellant had 
terrible glaucoma in each eye, which resisted many medical 
and surgical attempts at control over a period of many years.  

It was Dr. K.'s opinion that the appellant's glaucoma was the 
reason for his decline in vision since May 1994.  Dr. K. 
stated that although a number of surgeries were performed and 
the surgeries failed to control the glaucoma, that did not 
mean that the surgeries were the cause of the appellant's 
visual loss.  The surgeries were all high risk surgeries, 
with success rate in the best hand of something less than 75 
percent.  Dr. K. stated that it was his opinion that if the 
surgery had not been done, the left eye would have lost 
vision from glaucoma either way.  Therefore, Dr. K. indicated 
that in his opinion, it was less likely than not that the 
1994 surgeries of the left eye made the vision worse.  
According to Dr. K., it was a certainty that the uncontrolled 
glaucoma following the various surgeries made the vision 
worse, and it was more likely than not that the vision would 
have worsened anyway, with eventual total blindness, if the 
surgeries had not been performed.  

In support of his argument, Dr. K. noted that on May 13, 
1994, the intraocular pressure was 29 in the left eye in 
spite of multiple medications and remained at 29 on May 20, 
1994.  For that reason, the May 24th trabeculectomy and lens 
implant surgery was performed.  Dr. K. stated that had the 
pressure remained at 29, the left eye probably would have 
lost all vision within a matter of months, or a year at most.  
Dr. K. stated that in light of the above, it was his opinion 
that the appellant did not suffer visual loss as a result of 
his VA treatment, that he would not have suffered without 
treatment.  

In February 2000, the appellant gave sworn testimony before 
the undersigned Board member at a hearing at the RO.  At that 
time, the appellant testified that prior to his 1994 
surgeries, he had some vision in his left eye and no vision 
in his right eye.  (T.4,5).  However, the appellant stated 
that following his surgeries, he lost his vision in his left 
eye as well.  (Id.).  The appellant indicated, through his 
witness, Mrs. D.G.B., that although he would have eventually 
gone blind due to his end-stage glaucoma, the VA surgeries 
caused him to go blind earlier rather than later.  (T.10).  
He noted that his blindness was affecting his mental health 
and that he was currently taking antidepressants.  (Id.).  


II.  Analysis

Initially, the Board finds that the appellant's claim is well 
grounded.  By this, the Board means that the claim submitted 
is plausible.  The Board further finds that the VA has met 
its statutory duty to assist the appellant in the development 
of the claim.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1999).

In the instant case, the appellant's claim for compensation 
benefits pursuant to 38 U.S.C. § 1151 was filed in July 1997, 
before the effective date of the amended section 1151 which 
reincorporates the fault requirement.  38 U.S.C. § 1151(a)(1) 
(1999); Pub. L. No. 104-21, Title IV, § 422(a), Sept. 26, 
1996, 110 Stat. 2926.  Congress specifically provided that 
the amendments to section 1151 would be applicable to all 
claims filed on or after October 1, 1997.  Id.  Therefore, 
the new statute is not applicable to the veteran's claims.  
VAOPGCPREC 40-97 (December 31, 1997).  Accordingly, the Board 
will consider the appellant's claim without regard to fault 
of the VA.  See Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom Brown v. Gardner, 5 F.3d 1456 (Fed. Cir. 1993), 
aff'd , 513 U.S. 115 (1994).  

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994): "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  38 
C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary to 
show that the additional disability is actually the result of 
such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries. 38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative."  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered."

Under the amended 38 C.F.R. § 3.358, compensation is 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.  38 C.F.R. § 3.358(b)-(c) (effective 
prior to Oct. 1, 1997).

To summarize, the appellant contends, in essence, that prior 
to his multiple 1994 VA surgeries, he had some sight in his 
left eye.  The appellant maintains that following his VA 
surgeries, he lost all sight in his left eye.  He states that 
before he underwent the surgeries, he was told that his 
eyesight would improve.  The appellant further contends that 
the 1994 surgeries hastened his blindness.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical 
causation, only individuals possessing specialized training 
and knowledge are competent to render an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his 
eyesight worsened due to the 1994 VA surgeries is not 
competent evidence.  

In the instant case, the evidence of record documents that 
the appellant had a history of glaucoma in both eyes prior to 
his 1994 VA surgeries.  In this regard, the Board notes that 
in the April 1978 private medical statement from Dr. L.M.F., 
Dr. F. indicated that the appellant was permanently disabled 
because of poor visual acuity caused by glaucoma.  In 
addition, the outpatient treatment records from the San Diego 
VAMC, from February 1994 to August 1996, show that prior to 
the appellant's February 1994 surgery, the appellant was 
diagnosed with a cataract, with end-stage glaucoma of the 
right eye.  The Board further observes that according to the 
VAMC records, following the appellant's February 1994 
surgery, the appellant underwent additional ocular surgeries 
in May 1994, August 1994, September 1994, and December 1994.  
Moreover, in the appellant's January 1995 VA examination, the 
appellant was diagnosed with bilateral hand motion vision 
from end-stage glaucoma.  

Inasmuch as glaucoma was documented prior to the VA treatment 
at issue, the critical inquiry is whether additional 
disability resulted from VA treatment provided in 1994, which 
was not merely coincidental with VA hospitalization or 
medical or surgical treatment; the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or the 
certain or near certain result of the VA hospitalization or 
medical or surgical treatment.  

The evidence in this case includes a competent medical 
opinion which squarely addresses the critical inquiry in this 
case.  The Board notes that in May 1999, following a 
comprehensive review of the claims folder and two previous 
examinations, one in January 1995 and the second in February 
1998, Dr. H.I.K. opined that the appellant did not suffer 
visual loss as a result of his VA treatment, that he would 
not have suffered without treatment.  Dr. K. stated that 
although a number of surgeries were performed and the 
surgeries failed to control the glaucoma, that did not mean 
that the surgeries were the cause of the appellant's visual 
loss.  It was Dr. K.'s opinion that the appellant's glaucoma 
was the reason for his decline in vision since May 1994, and 
that even if the surgeries had not been performed, the 
appellant would have lost his vision in his left eye due to 
glaucoma either way.  Therefore, Dr. K. concluded that it was 
less likely than not that the 1994 surgeries of the left eye 
made the vision worse.  Furthermore, Dr. K. stated that it 
was a certainty that the uncontrolled glaucoma following the 
various surgeries made the vision worse, and that it was more 
likely than not that the vision would have worsened anyway, 
with eventual total blindness, if the surgeries had not been 
performed.  

In the instant case, the Board recognizes that in the 
appellant's February 1998 VA examination, Dr. K. stated that 
it did seem that part of the appellant's problems with failed 
glaucoma surgeries related to difficulties with his cataract 
surgeries and vitreous loss.  However, the Board notes that 
at that time, Dr. K. also stated that the appellant's 
blindness was due to end-stage glaucoma.  Moreover, Dr. K. 
further indicated that he did not have a complete chronology 
of each surgery, whereas in his May 1999 opinion, Dr. K. 
noted that he had reviewed the entire claims file.  
Therefore, in light of the above, it is the Board's 
determination that Dr. K.'s February 1998 medical opinion is 
of decreased value in regards to the pertinent questions in 
this case, including whether the multiple surgical treatments 
at the VA in 1994 caused the appellant's impaired vision to 
worsen, and that his later opinion is of greater probative 
value.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Hayes v. Brown, 5 Vet. App. 60, 69 (1993 ("It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given the evidence").  Accordingly, the Board 
finds that Dr. K.'s February 1998 medical opinion must be 
considered of diminished probative value and is insufficient 
to show that the appellant's impaired vision worsened due to 
his multiple surgeries at the VA in 1994.  

As previously stated, the appellant contends that before he 
underwent the 1994 surgeries, he was told that his eyesight 
would improve.  The appellant further maintains that the 1994 
surgeries hastened his blindness.  However, the Board notes 
that the evidence of record shows that prior to each surgery 
in 1994, the appellant signed a consent form which reflected 
that he understood the nature of the proposed procedures and 
the attendant risks involved.  In addition, the San Diego 
outpatient treatment records reflect that prior to his 
surgeries, the risks were discussed with the appellant, 
including loss of vision or loss of the eye.  The Board 
further observes that in the appellant's May 1999 hearing, 
although the appellant testified that Dr. B. told him that 
his sight would come back to a limited amount, the appellant 
also testified that Dr. B. stated that he could not 
"guarantee" that his sight would come back.  (T.13).  Thus, 
in light of the above, the evidence of record shows that the 
appellant was aware that it was possible that his eyesight 
would not improve after his surgeries, and that it was also 
possible that he could lose his vision altogether.  Moreover, 
the Board also notes that the evidence of record does not 
corroborate the appellant's contention that the 1994 
surgeries hastened his blindness, but instead, shows that the 
appellant's blindness is more likely than not the result of 
the continuance or natural progress of his glaucoma.  

In sum, the weight of the competent and probative evidence 
does not support the claim of entitlement to compensation for 
bilateral blindness due to end stage glaucoma, with 
cataracts, post surgical, under the provisions of 38 C.F.R. 
§ 1151, as the weight of the evidence indicates that the 
claimed disability represents the continuance or natural 
progress of the condition for which the VA medical treatment 
was authorized, which was glaucoma, with cataracts.

In deciding this issue, the Board is most sympathetic and 
recognizes that it is apparent that the veteran's non-service 
connected bilateral blindness due to end stage glaucoma, with 
cataracts, is severely disabling.  However, absent competent 
and probative evidence demonstrating that the applicable 
criteria of 38 U.S.C.A. § 1151 have been met, the Board is 
without authority to the grant the VA benefit sought in this 
case.  Accordingly, the appeal is denied.


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for bilateral blindness due to end stage glaucoma, with 
cataracts, post surgical, based upon VA surgical treatment is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

